DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 11/08/2021
Claims 1 and 28 have been amended
Claims 1-5, 7, 8, 12 and 19-31 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 7, 8, 19, 21, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertsner (US 2016/0249996) in view of Lang (US 2014/0188240) in view of Sidebotham (US 2008/0195106) in view of Nyez (US 2003/0163203).

1, 19, 21: Gerstner discloses a surgical tray apparatus and components thereof configured for use in hip replacement surgery comprising: a first, second, third and fourth set of trays having tools for surgery (fig. below).


    PNG
    media_image1.png
    471
    547
    media_image1.png
    Greyscale


Gerstner fails to disclose specific tools carried in the trays. Lang discloses tools for preparing an acetabulum for implant surgery, including trial implants and tools for sizing, locating and implanting a reverse hip acetabular cup at least two differently sized trial acetabular cups each having a stem with an opening and at least two differently sized acetabular balls each having a portion removably engageable within a stem of a trial acetabular cup; and

trial implants and tools for sizing and implanting a femoral cup for use with a reverse hip prosthesis ([0015],[0256]). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the trays of Gerstner to include the tools of Lang in order to assist in the required surgical procedure.

Gerstner in view of Lang fails to disclose a threaded opening for the acetabular cups. Sidebotham teaches the use of threads in the connection of a threaded shaft 21 to a threaded spherical cup 23 ([0040-0041]). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the tools of Lang to include the threaded engagement of Sidebotham in order to easily replace or reuse the tool components.

Gerstner fails to disclose a press and components. Nyez teaches a press 204, a femoral cup locator 100 and a plunger 92, 94 for pressing a polymer liner 30 into a femoral cup (fig. 3-5). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the trays of Gerstner to include the press components of Nyez in order to assist the user in proper collaboration and insertion of the objects.

A modification of the tray components to include duplicate parts (femoral cups) would be obvious to one having ordinary skill in the art since duplicate parts would prove beneficial to the patients. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include multiple stacked drawers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

7, 8, 25, 26: Gertsner-Lang-Sidebotham-Nyez discloses the surgical tray apparatus of claim 1 wherein the trial acetabular cup comprises:

a cup having an outer surface configured to fit in a prepared surface of an acetabular bone; and an inner concave surface (Lang; [0024]; fig. 20);

and the inner concave surface having a stem extending from the bottom thereof, the stem being internally threaded (Lang; fig. 2, 3, 11A). 


Claims 2-4 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertsner (US 2016/0249996) in view of Lang (US 2014/0188240) in view of Sidebotham (US 2008/0195106) in view of Nyez (US 2003/0163203) in view of Kelley (US 2014/0128987) in view of Fanson (US 2012/0157887) in view of Bertazzoni (US 2011/0186456) in view of Beaule (US 2007/0260256).

2-4, 22-24: Gertsner-Lang-Sidebotham-Nyez-Termanini discloses the claimed invention as applied to claim 1 where Sidebotham teaches wherein the tools in the trays comprise:

a reamer 23 having a distal end for insertion into a femur and a proximal end; a right handed handle 21 and a left handed handle 21 adapted for connection to the proximal end of the reamer (abstract; fig. 3);

a handle 21 having a threaded portion adapted-configured to be threaded into a proximal end of a femoral implant [0040-0041];

a drive shaft handle figured for connection to a proximal end of the drive shaft [0012], [0048]. 

Gertsner-Lang-Sidebotham-Nyez fails to disclose a box tool. Kelley teaches a box osteotome [0092]; a T-handle 52 configured for connection to the proximal end of the reamer [0037]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Gertsner-Lang-Sidebotham-Nyez to include the hip implant tools of Kelley in order to ensure proper placement and tools for a proper hip surgical procedure.

Gertsner-Lang-Sidebotham-Nyez fails to disclose a broach. Fanson teaches two or more than two broaches each being sized to make a correspondingly sized opening in the femur [0111]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Gertsner-Lang-Sidebotham-Nyezto include the broaches of Fanson in order to assist providing the necessary tools for a successful hip procedure.

Gertsner-Lang-Sidebotham-Nyez fails to disclose a hammer. Bertazzoni teaches including a hammer 56 for pounding a broach into the femur [0050]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Gertsner-Lang-Sidebotham-Nyez to include the varying tools of Bertazzoni, in including a hammer, in order to provide proper tooling at a convenience.

It is also noted that Beaule represents evidence that a number of varying trial tools including a cup 62 and femoral head 60 having multiple sizes for surgery exists in a kit (abstract, [0018] also fig. 15). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Gerstner to include the varying tools of Beaule in order to provide proper tooling at a convenience.

Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertsner (US 2016/0249996) in view of Lang (US 2014/0188240) in view of Sidebotham (US 2008/0195106) in view of Nyez (US 2003/0163203) in view of Altschuler (US 2015/0289889) in view of Termanini (US 2018/0168821).

5, 20: Gertsner-Lang-Sidebotham-Nyez discloses 4 sets of trays comprising trial acetabular balls and cups ([0040-0041]) as applied to claim 1 but fails to disclose drill bits being contained in the trays. Altschuler discloses the surgical tray apparatus of claim 1 wherein the tools comprise: a drill guide handle 10; two or more than two drill bits; two or more than two drill guides 15;

an acetabular cup handle ([0036]; claim 23 also fig. 8A-D). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the trays of Gertsner-Lang-Sidebotham-Nyez to include the bits of Altschuler in order to assist in proper placement of inserted implants.

.

Claims 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertsner (US 2016/0249996) in view of Lang (US 2014/0188240) in view of Sidebotham (US 2008/0195106) in view of Nyez (US 2003/0163203) in view of Broderick (US 5,156,626).

12, 27: Gertsner-Lang-Sidebotham-Nyez discloses the claimed invention as applied to claim 1 but fails to disclose hip replacement tools. Broderick teaches the surgical tray apparatus of claim 1, wherein the first trial acetabular ball comprises an opening centered in the flattened portion, the opening being sized and shaped to receive a tool for tightening and loosening the ball when the threaded portion is threaded into an internally threaded stem of a trial acetabular cup (fig. 1-4). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Gertsner-Lang-Sidebotham-Nyez to include the threaded opening cup of Broderick in order to assist in giving the user the desired fit of the implant.











Claims 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertsner (US 2016/0249996) in view of Lang (US 2014/0188240).

28:  Gerstner discloses a surgical tray apparatus and components thereof configured for use (fig. below).


    PNG
    media_image1.png
    471
    547
    media_image1.png
    Greyscale



Gerstner fails to disclose specific tools used in hip replacement surgery.  Lang teaches a tool 
for preparation of a femur for implant surgery;

tools for preparing an acetabulum for implant surgery;

trial implants and tools for sizing, locating and implanting a reverse hip acetabular cup including at least two differently sized trial acetabular cups each having a stem with a threaded opening, and at least two differently sized first trial acetabular balls each having a threaded portion removably engageable within a stem of a trial acetabular cup ([0015], [0026]);

two or more than two trial femoral cups configured to be temporarily affixed to the proximal end of a broach or a femoral implant ([0015], Table 1; fig. 20).

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

30: Gerstner-Lang discloses the surgical tray apparatus and components of claim 28,
wherein the trial acetabular has a convex outer surface (Lang; fig. 20).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertsner (US 2016/0249996) in view of Lang (US 2014/0188240) in view of Sidebotham (US 2008/0195106).

29: Gerstner-Lang discloses the surgical tray apparatus and components of claim 28,
wherein the trial acetabular cup comprises:
a cup having an outer surface configured to fit in a prepared surface of an acetabular bone; and
an inner concave surface;
the inner concave surface having a stem extending from the bottom thereof, the stem being internally threaded (Lang; [0015]; fig. 20).

Gerstner-Lang fails to disclose a threaded opening for the acetabular cups. Sidebotham teaches the use of threads in the connection of a threaded shaft 21 to a threaded spherical cup 23 ([0040-0041]). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the tools of Lang to include the threaded engagement of Sidebotham in order to easily replace or reuse the tool components.



Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertsner (US 2016/0249996) in view of Lang (US 2014/0188240) in view of Broderick (US 5,156,626).

31: Gertsner-Lang discloses the claimed invention as applied to claim 1 but fails to disclose hip replacement tools. Broderick teaches the surgical tray apparatus of claim 1, wherein the first trial acetabular ball comprises an opening centered in the flattened portion, the opening being sized and shaped to receive a tool for tightening and loosening the ball when the threaded portion is threaded into an internally threaded stem of a trial acetabular cup (fig. 1-4). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Gertsner-Lang to include the threaded opening cup of Broderick in order to assist in giving the user the desired fit of the implant.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made. Claim 28 was inadvertently excluded from the last office action. A rejection has been made against the claim and all claims intervening.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735